REVISED May 8, 2017

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                       __________
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-50864                                FILED
                                  Summary Calendar                           May 5, 2017
                                     __________
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

              Plaintiff–Appellee,
v.

CAMERAN ARNOLD FLANAGAN,

              Defendant–Appellant.

                               _______________________

                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CR-29-1
                             _______________________


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *
       IT IS ORDERED that appellee’s motion to reform the judgment dated
August 20, 2015, by adding that the reduction in sentence under 18 U.S.C.
§ 3582 also applies to reducing count 2 to 110 months, is GRANTED.



       *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                               No. 15-50864

      IT IS FURTHER ORDERED that appellee’s motion to affirm the judg-
ment as modified is GRANTED.


      IT IS FURTHER ORDERED that appellee’s alternative motion for an
extension to file its brief is DENIED as unnecessary.




                                      2